Citation Nr: 1818476	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania. 

In January 2016 and July 2017, the Board remanded the claim for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The Veteran seeks to establish basic eligibility to be awarded nonservice-connected pension benefits.  In sum, there is no dispute as to whether his present incarceration is a bar to his actual receipt of nonservice-connected pension payments; rather, the essential legal question at issue is whether the Veteran's incarceration is a bar to establishing the underlying entitlement to nonservice-connected pension benefits regardless of the bar to receiving associated pension payments.  The Board previously instructed the AOJ to fully develop the issue of basic eligibility for nonservice-connected pension benefits in its January 2016 remand.  

In July 2017, the Board directed the AOJ to make additional attempts to arrange an examination, citing VA Manual M21-1, Part III, Subpart iv.3.F.2.d.  

In January 2018, the AOJ sent a letter to prison officials to determine whether the Veteran could be afforded a VA examination and, if so, the proper method for obtaining the VA examination.  In a letter received by the VA on February 5, 2018, the warden informed the VA that a VA examination would need to be conducted at the prison by VHA personnel and provided contact information for the VA examination to be arranged.  

On February 6, 2018, the AOJ issued a supplemental statement of the case, stating that no response had been received from prison officials in response to the AOJ's January 2018 letter.  In light of the warden's February 2018 response indicating that a VA examination could be scheduled, the Board finds that a remand is required to afford the Veteran with a VA examination as directed by the Board in the July 2017 remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With appropriate assistance from the Veteran, secure copies of complete records of the medical treatment and evaluation he has received in prison dated since September 2011.  If possible, the Veteran should simply submit the records himself in order to expedite this case.

2. Afford the Veteran the opportunity to provide updated income information.  Specifically, provide him with VA Form 21-0516, Improved Pension Eligibility Verification Report and ask him to submit updated income information. Inform the Veteran that his income and unreimbursed medical expenses must be determined for each year since September 2011, and afford him the opportunity to provide information and documentation regarding medical expenses incurred since that time. Specifically, provide the Veteran with VA Form 21-8416 (Medical Expense Report), and ask him to report an additional medical expenses incurred since September 2011.

3. Attempt to afford the Veteran with an appropriate examination or examinations pertaining to his claim for nonservice-connected pension.  The AOJ should note the February 2018 letter from the prison warden indicating that the Veteran could be examined by VHA personnel at the prison and how to schedule such examination.

4. Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the issue on appeal, considering all evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




